UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7476



LARRY E. PATTERSON,

                                              Plaintiff - Appellant,

          versus


DAVID A. GARRAGHTY, Chief Warden; E. DEL-
BRIDGE, Mail Room Supervisor; R. LANN, Lead
Investigator; KNOWN AND UNKNOWN PERSONS, ALL
LISTED AND NOT LISTED SUED IN BOTH THEIR
OFFICIAL AND INDIVIDUAL CAPACITIES HEREIN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-98-197-3)


Submitted:   February 11, 1999          Decided:    February 24, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry E. Patterson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Patterson appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint and

the district court’s order denying his motion for reconsideration.

We have reviewed the record and the district court’s opinion

accepting   the   magistrate   judge’s    recommendation   and   find   no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.   See Patterson v. Garraghty, No. CA-98-197-3 (E.D.

Va. Aug. 11, 1998; Sept. 3, 1998).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                 AFFIRMED




                                   2